Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements of May 24, 2019 and August 14, 2019 were received and reviewed.
Reason for Allowance
	Claims 1-4, and 7-12 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught not suggested by the prior art. Tomaszewski, Ooe et al, Kurpinski et al, Lange et al, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However, Tomaszewski, Ooe et al, Kurpinski et al, and Lange et al do not disclose or suggest the use of an inside electric element provided on the inner side of the door, wherein in a case where the transmitter is situated inside the vehicle inside the vehicle, the control unit is configured to: enable an operation of the inside electric operation element when the transmitter is authenticated; and disable the operation of the inside electric operation element when the transmitter is not authenticated, and wherein the electric releasing mechanism is configured to release the meshing of the meshing mechanism by the control unit driving the releasing motor to activate the releasing operation based on the operation of the inside electric operation element when the control unit authenticates the transmitter inside the vehicle, regardless of the locking and unlocking mechanism being in either the unlocking state or the locking state. Moreover, one of ordinary skill in the art would not have been 
Accordingly, applicant’s invention is allowed for these reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Claims 1-4, and 7-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675